On this appeal from a judgment of the County Court, Nassau County, rendered November 18, 1969 on resentence, this court remitted the case to the County Court on October 26, 1970 for findings of fact and conclusions of law upon a hearing to be held under section 2189-a of the former Penal Law and ordered the appeal held in abeyance in the interim (People v. Zodda, 35 A D 2d 742). It has been reported to this court that such hearing has not been held because of a change in the situation as to appellant’s condition and that an order was made by the County Court on June 8,1971, committing appellant to the custody of the Commissioner of Mental Hygiene based upon a finding that appellant is in such a state of idiocy, imbecility or insanity that he is now incapable of understanding the charge or proceedings against him, or of making his defense thereto. Under the circumstances, the appeal shall be held in abeyance until it is found that appellant is no longer in such state and the proceedings are resumed and until thereafter when the findings and conclusions under section 2189-a of the former Penal Law are made. Rabin, P. J., Hopkins, Martuscello, Latham and Brennan, JJ., concur.